LAW OFFICES OF IWONA J. ALAMI , SUITE 1100 NEWPORT BEACH, CALIFORNIA 92660 (949)760-6880 FAX: (949) 495-9927 E-MAIL: ALAMILAW@AOL.COM February 1, 2011 Larry Spirgel Assistant Director Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 RE: Healthient, Inc. Item 4.01 Form 8-K Filed January 12, 2011 FILE NO. 333-59114 Dear Mr. Spirgel: Healthient, Inc. ("the Company") responds to the Staff's comment letter dated January 13, 2011 by enclosing a copy of this letter via Edgar filing system. The amended Form 8-K/A will be filed by the Company via Edgar filing system together with this correspondence. The Staff's comments are addressed by their corresponding numbers and are accompanied by the Company's responses thereto. The Company's responses have been prepared by the Company with the assistance of their accountants and cauditors. Item 4.01 Form 8-K filed January 12, 2011 1.Duly noted.The Company included the amended language in its filing on Form 8-K/A. 2.Duly noted.The Company included the amended language in its filing on Form 8-K/A. The Company acknowledges that the Company is responsible for the adequacy and accuracy of the disclosure in the filing; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Iwona Alami /Iwona Alami/
